Citation Nr: 0428966	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include the question of whether a 
substantive appeal was timely filed. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from December June 1948 to 
April 1952, and from December 1962 to July 1969.  The veteran 
died in May 2000.  The appellant has been recognized as his 
surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
which the RO, inter alia, service connection for the cause of 
the veteran's death and DIC benefits, pursuant to 38 U.S.C.A. 
§ 1318.  The appellant filed a notice of disagreement (NOD) 
later that same month.  After the RO resolved the question of 
the appellant's status as the veteran's surviving spouse for 
VA purposes, the RO issued a statement of the case (SOC) on 
all issues previously denied, in May 2003.  Later in May 
2003, the appellant filed a substantive appeal only as to the 
issue of entitlement to DIC, pursuant to 38 U.S.C.A. § 1318.  
In August 2003, three months after the issuance of the SOC, 
the appellant filed a substantive appeal as to the issue of 
service connection for the cause of the veteran's death.  As 
the RO certified both issues to the Board, the Board has 
characterized the appeal as involving the issues as reflected 
on the title page.  

In October 2004, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance the appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900 (2003).  

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

In the May 2003 substantive appeal on the issue of 
entitlement to DIC benefits, pursuant to 38 U.S.C.A. § 1318, 
the appellant noted her desire for a  hearing before Veterans 
Law Judge (VLJ) at the RO (Travel Board hearing).  To date, 
the veteran's requested Travel Board hearing has not been 
scheduled, and there is nothing in the record establishing 
that she no longer desires such a hearing in connection with 
that claim.      

Therefore, to ensure compliance with all due process 
requirements, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the appellant for 
a Travel Board hearing at the earliest 
available opportunity.  If the appellant 
no longer desires a Board hearing on any 
issue, a signed writing, to that effect, 
should be associated with the claims 
file.  If a hearing is held, the claims 
file should thereafter be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. 



App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




